Citation Nr: 0608543	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  01-03 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) in the amount of 
$8,863, to include consideration of whether the overpayment 
was properly created.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from March 1980 until his 
death in May 1991.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of May 2000 
by the Committee on Waivers and Compromises (Committee) at 
the Roanoke, Virginia, regional office (RO).  The case has 
since come under the jurisdiction of the RO in Atlanta.  



FINDINGS OF FACT

1.  An overpayment of $8,863.00 was created when the 
appellant received an incorrectly calculated retroactive 
award for DIC benefits.

2.  Recovery of the overpayment was not against equity and 
good conscience.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment of DIC benefits in the 
amount of $8,863.00 is not warranted.  38 C.F.R. §§ 1.962, 
1.965 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts in this case are not in dispute.  The 
veteran and the appellant were married in November 1986.  
Three children were subsequently born.  Then, in May 1991, 
while on active duty, the veteran died as a result of an 
automobile accident.

The appellant submitted a claim for DIC in June 1991.  A 
letter from the RO dated in November 1991 reflects that DIC 
was approved, and included compensation to the appellant as 
the surviving spouse and an additional benefit on behalf of 
the children.  

A report of contact dated in May 1995 reflects that the 
appellant called the RO to inform them that she would be 
getting married in June 1995.  The appellant was requested to 
provide a copy of the marriage certificate showing the date 
and year of marriage.  She was advised that if this 
information was not received it could result in an 
overpayment which was subject to recovery.  A letter from the 
RO dated in September 1995 reflects that the DIC payments had 
been terminated because of her remarriage on June 17, 1995.  
She was also advised that an overpayment had occurred.  
Subsequently, in December 1995, she requested a waiver.  In a 
decision of February 1996, the RO denied entitlement to a 
waiver of overpayment in the amount of $3,156.  The appellant 
did not appeal that decision.

In August 1999, the appellant submitted another application 
for DIC.  She enclosed a copy of a divorce decree showing 
that she had gotten divorced in July 1997.  She noted that 
she was receiving benefits on behalf of her children, and 
requested that her own benefits be reinstated.  A letter from 
the RO dated in October 1999 reflects that the claim was 
granted, effective from October 1, 1998.  However, it was 
also stated that she owed money to the VA and that the VA 
would withhold all or part of her benefits until the amount 
of the debt was paid.  This was apparently a reference to the 
previous overpayment.  

A waiver decision dated in May 2000 reflects that a 
retroactive check was issued to the appellant on November 3, 
1999, in error in the amount of $18,593.  A VA waiver request 
referral form indicates that the appellant was notified of 
the overpayment on November 11, 1999.  In a letter dated 
December 15, 1999, the appellant requested a waiver of the 
overpayment.  It was noted in the May 2000 decision on the 
waiver request that $8,863 should have been withheld from the 
retro benefits check, and she should have received the 
difference of $9,730.  It was explained that her award as 
custodian was terminated effective October 1, 1998, and her 
award as widow with children was restored the same date, and 
a resulting difference between the total amount payable and 
the amount which had already been paid should have been 
withheld; however, the check was issued in error without 
making such withholding.  It was noted that this had resulted 
in a duplication of benefits for the period from October 1, 
1998, through October 31, 1999.  

In her substantive appeal form of April 2001, the appellant 
stated that she had been overpaid due to neglect on the part 
of the VA, and that it was no fault of her own.  She further 
stated that she accepted the payment in confidence that the 
VA was awarding her what was due, and that it would cause 
hardship for her to repay the sum of $8,863.

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of DIC benefits was properly created.  The 
appellant received certain benefits as custodian of her minor 
children during the period.  The VA subsequently determined 
that she should have received a larger total award which 
included benefits on her behalf as well as a benefits on 
behalf of her children.  The VA calculated the total amount 
of the benefits she should have been paid and then sent her 
that amount, without first deducting the amount which she had 
already been paid and the amount of a previous overpayment 
which remained due.  This resulted in a duplication of 
benefits.  So, the VA was correct in determining that an 
overpayment had occurred.  

The Board has noted that the appellant has indicated her 
belief that the overpayment is being collected twice.  First, 
through withholding of her benefits, and second through a 
collection agency.  The record reflects, however, that there 
is an additional overpayment which was created in 2001 due to 
reduction of benefits resulting from another marriage which 
occurred in December 1999.  Thus, rather than duplicate 
efforts to recover a single overpayment, there have been 
separate efforts to collect separate overpayments.  The Board 
finds no evidence that there was any duplicate collection as 
was suggested by the appellant.  Therefore, the only 
remaining issue to be decided on appeal is whether a waiver 
of recovery of the overpayment is warranted under the facts 
of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was not at fault in the 
creation of the debt.  The VA incorrectly calculated the 
amount which she was owed, and transferred an excessive 
amount of money to her based on such calculations.  The Board 
further finds that the fault of the VA outweighs any fault 
attributable to the debtor.  Nevertheless, the Board observes 
that the VA did promptly notify the appellant of the 
overpayment only 8 days after it had occurred.  The quick 
attempt to correct the error minimizes the fault on the part 
of the VA.    

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  In this regard, 
the Board notes that the payment was made to the appellant in 
a lump sum, and she had that lump sum available to repay the 
debt at the time she was notified of the debt just eight days 
later.  In addition, the Board notes that the appellant has 
not reported any financial information which would provide a 
basis to conclude that repayment of the debt would result in 
hardship.  In this regard, the Board notes that the appellant 
did not complete and return a financial status form which was 
provided to her in September 2005.  Thus, she has not 
presented any credible evidence showing that recovery of the 
overpayment debt would cause hardship.  Moreover, the Board 
notes that, as a practical matter, the issue of hardship is 
moot, as the VA has already recovered the full amount of the 
overpayment that is the subject of this appeal by withholding 
a portion of the appellant's ongoing DIC benefits.  The 
amounts collected are documented in the letter from the RO 
dated in September 2002.   

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  DIC benefits are intended to be paid in amounts 
specified by law.  The benefits which were provided to the 
appellant exceed the amounts contemplated by those laws.  
Therefore, recovery of the overpayment would not tend to 
defeat the purpose of the VA DIC benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant received DIC benefits in excess to 
which she is entitled under the law.  

Finally, the Board notes that there is no indication that the 
appellant has changed her position to her detriment based on 
reliance on VA benefits.  She was notified of the overpayment 
almost immediately, and could have returned the benefits in a 
timely manner.  

The Board finds that the elements set forth in 38 C.F.R. 
§ 1.965 weigh against the appellant's claim for a waiver.  
Although the VA erred in making the overpayment, the VA 
immediately took steps to mitigate the effects of that 
overpayment by promptly notifying the appellant and affording 
her an opportunity to return the money.  The Board concludes 
that this error is insignificant compared to the injustice of 
allowing a person to retain funds that were not lawfully 
awarded.  Recovery of the overpayment which was created would 
not be against equity and good conscience.  Therefore, the 
Board concludes that a waiver of recovery of overpayment in 
the amount of $8,863.00 is not warranted.



ORDER

A waiver of recovery of an overpayment of DIC benefits in the 
amount of $8,863.00 is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


